Case 3:12-cv-05060-BHS Document 122 Filed 09/18/19 Page 1 of 4 / OF Yy

Tem Richey Azayye
LeASHINGTON sTrare REPoRMATORY

PoBox -77
MONRGE WA As a7.

UNITED STATES O1sTeicr Covet
WESTERN DISTRICT OF WASHING TeAI
RT TACOMA

THOMAS Wis Richey, No, Ci2-Seco BnS

Plainkigr,
Motios To Compe
Discovery

Vv

DB. Danwe,

 

DeFeandank,

 

Plaintice, Thomas ws Richey , POG Se, hereby
Submiks Ehs motion Pucsuenk bo FRCP 34¢b) (2) ‘bea
compel Pefendant be provide  Mocuments.

FActsS

Qn 2 Augusk 2019, Richey Filed or aktempbed to File

cA Fequesk fer Preduckion GF Decumenkts in Ehis Case. £x-7
Richey alse mailed a@ copy OF his request to the
Berendont, Among ether Ehings, Richey specifically ond

explicifly requested Defendank ke produce. @ The

Rachey med

 
Case 3:12-cv-05060-BHS Document 122 Filed 09/18/19 Page 2 of 4 2 of yf

November Zoit Starford Creek Corrections Center (scce)
Inkensive Management Unité (imu) Behavioral Logbook ;
(2) the idenbibies of the Stapf whe worked In the
sceeo tmu in November 2oll > and, @ the identikies
O¢ bhe Inmates assiqned be Sece TMU in November
2o1, 7

Dependent has not complied with Richey's request,
The DegenclanE has an obligakion to Secure all evidence
thakb is or may be related bo this case. ‘Richey has
a vighb ko thet “evidence . The secce amu Behavioral
Logbook will show enkries by the Stapp that his yard,
Shower and shewer roll were denied him as Richey
cemplained of In his Grievance. The identities of¢ the
Stare will idenbipy the extremely Obese Hispanic
Female guard who clenied him yard ate , allawing
Richey be Subpeona her Leo appear ak the evidentiary
hearing for- Questioning regarding Ene incident, and the
idenkikies of Prisonecs a=gsiqned Ce Scecirmu in
November 2Botl will allow Richey Eo Subpeona
the jr besbimany from Observing the focts assecbed
by Richey . ,

Depend ant Knows from Ceading the Behaviors lt.
lLegheok bhak Richey's facbual asserkigons are true,
and that he was baiked by commenks jn his Letter,

and Ehis explains why he has net Complied with

Richey --2

 
Case 3:12-cv-05060-BHS Document 122 Filed 09/18/19 Page 3 of 4 % of uf

Richey\s discovery requests . Richey has righb Eo

review all of the @vidence. and the Defendant sSheuld
therefore Comply with Richey’s discovery requesk. The
evidentiary hearing Shoulel be Stayed as qa sanction unkil

Derendank Complies with Richey!s Aiscovery requests.

Daked this 1-4 Hy day OF September Zoi?

Ch. Os Kala

Tom WS RicHEy

Richey -.°%

 
Case 3:12-cv-05060-BHS Document 122 Filed 09/18/19 Page 4 of 4 L| of q

DOC MCC Inmate Federal
i=SaEs TEA SSE SNPS DPD ST RS EL EEO TERETE

From: ECF@wawd.uscourts.gov

Sent: Friday, August 2, 2019 4:46 PM

To: ECF@wawd.uscourts.gov

Subject: Activity in Case 3:12-cv-05060-BHS Richey v. Dahne Notice to Filer

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
U.S. District Court
United States District Court for the Western District of Washington
Notice of Electronic Filing

The following transaction was entered on 8/2/2019 at 4:45 PM PDT and filed on 8/2/2019

Case Name: Richey v. Dahne
Case Number: 3:12-cv-05060-BHS
Filer:

Document Number: No document attached

Docket Text:

NOTICE TO FILER: Your document "Plaintiff's Request for Production of Documents and
interrogatories" will not be filed in this case.

Per LCR 5 (d), discovery documents are not to be filed in your court case. **0 PAGE(S), PRINT
NEF ONLY**(Thomas Richey, Prisoner ID: 929444)(SP)

3:12-cv-05060-BHS Notice has been electronically mailed to:

Haley Christine Beach HaleyB@atg.wa.gov, CORreader@atg.wa.gov, corolylaef@ATG.WA.GOV

Thomas W.S. Richey docmecinmatefederal@DOC1.WA.GOV

3:12-cv-05060-BHS Notice will not be electronically mailed to:

cynBit-4
